GIFFEN, P. J.
It appears from the testimony and a view of the premises including the power-shears in operation that the chief noise arises from the cog-wheels forming a part of the gearing, and that there is no substantial vibration affecting the plaintiff’s property. The business itself is lawful and conducted in an ordinarily prudent manner. Such annoyance as the plaintiff suffers is no greater than is endured in any populous neighborhood devoted, as this is, in part to manufactures, and to grant relief by injunction would practically suspend manufacturing within the city limits.
The first proposition of the syllabus in the case of Goodall v. Crofton, 33 Ohio St. 271 [31 Am. Rep. 535], is as follows:
“On the petition of a landowner, complaining that certain steam power and machinery operated by another on adjoining land is a nuisance, an injunction should not be granted unless a clear ease of nuisance and irreparable injury be made out. ’ ’
There is and can be no real injury to the property itself,, and while the annoyance to the plaintiff and her tenants is sub*666stantial, it does not-amount to a nuisance for which an injunction should be granted.
We did not see the derrick and weight for crushing iron in operation but from the testimony we find no warrant for restraining its operation by injunction.
The petition will be dismissed and each party ordered to pay his own costs.
Smith and Swing, JJ., concur.